Citation Nr: 0915914	
Decision Date: 04/28/09    Archive Date: 05/07/09	

DOCKET NO.  04-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 
1968.  His medals and badges include the Air Medal, the Army 
Commendation Medal, and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Fort Harrison, Montana, that granted service connection 
for PTSD and assigned a 30 percent disability rating, 
effective January 17, 2003, the date of receipt of the 
Veteran's claim for disability benefits.

This case was previously before the Board in November 2007, 
at which time it was remanded for additional development.  
The requested actions have been accomplished and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has exhibited 
psychiatric manifestations that include nightmares, intrusive 
memories, irritability, avoidance of things reminiscent of 
wartime experiences, and hyperarousal.

2.  The Veteran has relative good social interactions.  He 
works full time at an automobile dealership.




CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
more, for the Veteran's PTSD have reasonably been met 
throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication process.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The increased rating claim in this case arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated, 
additional evidence is not required, and a defect in the 
notice process is therefore not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under the VCAA as to this claim.

With regard to assistance, the Board notes the Veteran has 
been accorded examinations by VA in 2003, 2004, and 2008, and 
reports of medical treatment and evaluation in the past two 
years have been obtained and associated with the claims file.  
Moreover, the Veteran's statements in support of the claim, 
including testimony used by him and his wife at a hearing at 
the RO in April 2004, are of record.  Additionally, the case 
was remanded by the Board in late 2007 in order to provide 
the Veteran with every consideration.

Based on the foregoing, the Board finds that no further 
notice or assistance to the Veteran is required to satisfy 
VA's duty to notify and assist in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), affirmed 281 
F.3d 2384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Pertinent Legal Criteria.

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 C.F.R. 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In a claim for a higher original rating after an initial 
award of service connection, as in the instant case, all the 
evidence in support of the claim is to be considered.  
Separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, VA is to 
take into consideration that a disability might undergo 
varying and distinct levels of severity throughout the entire 
time period that an increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustments during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the time of the examination.  When 
evaluating the level of disability for a mental disorder, the 
rating agency will consider the extent of such impairment, 
but shall not assign an evaluation solely on the basis of 
such impairment.  38 C.F.R. § 4.126.

Under the general formula for rating mental disorders, a 30 
percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher rating of 50 percent is assigned when there 
is occupational and social impairment due to such symptoms 
as:  Flattened affect; circumstantial, circumloculatory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish or 
maintain effective relationships.

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment due to 
such symptoms as:  Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Pertinent case law reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting "psychological, social, and occupational 
functioning on the hypothetical continuum of mental health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), 
citing The American Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, DSM-IV, 
page 32.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

A GAF score of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should be noted that the use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Essentially, the Veteran and his representative assert that 
the disability rating of 30 percent now in effect does not 
reflect the severity of his psychiatric symptomatology and 
they claim an increased rating is warranted.

In evaluating the claim, the Board is aware that it has an 
obligation to provide reasons and bases supporting its 
decision, but finds there is no need to discuss in detail the 
extensive evidence of record with regard to the Veteran's 
psychiatric status.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  The Board will summarize 
relevant evidence whenever appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.

Critical VA records include a report of a VA progress note 
dated in April 2003.  The Veteran was described as polite and 
courteous throughout the examination.  He was fairly outgoing 
and demonstrated good social skills.  He was open and verbal 
during the interview and did not appear to be guarded or 
defensive.  His self report was judged to be credible.  
Records were reviewed prior to the examination.  (TYPED AS 
DICTATED).  Reference was made to an undated letter from a 
counselor at a local vet center.  The statement from that 
individual is of record and reveals that the Veteran met the 
criteria for a diagnosis of PTSD.)

Currently, appearance and hygiene were described as 
satisfactory.  He was deemed to be alert and oriented.  The 
Veteran stated that following service he worked for a tire 
center and was there for about 30 years until his retirement 
in early 2003.  He indicated that he did well on the job and 
enjoyed the work.  He stated he got along with his coworkers 
and did not describe any significant work related problems.

The Veteran also reported good social skills and stated he 
had friends.  He had been married four times, but currently 
was divorced and living with a girlfriend.  During the 
interview, the Veteran described various symptoms, including 
nightmares, avoidance, startle response, intrusive thoughts, 
and hypervigilence. 

The Veteran had limited mental health treatment history.  He 
was seen at a vet center in February 2003, but they didn't 
know if he would return because he had a great deal of 
difficulty talking about his experiences in Vietnam.  He was 
not currently taking any psychologic medications.

Upon examination underlying mood appeared to be one of mild 
anxiety.  He carried the conversation well, and gave no 
indication of impairment of concentration or attention.  
Memory appeared to be functionally intact.  Thinking was 
logical and goal oriented.  There was no indications of a 
thought disorder.  Affect ranged from tearfulness to being 
able to smile.  

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  The examiner stated "it is felt that a GAF of 65 
is most descriptive of current functioning."  The examiner 
noted that while the Veteran had significant symptoms of 
PTSD, "these have not significantly impacted functioning in 
the past."  Reference was made to the Veteran's employment 
history with the same company for 30 years and his ability to 
interact with others.

Of record is a report of a psychotropic evaluation accorded 
the Veteran by VA in August 2004.  The Veteran was again 
described as polite and courteous throughout the interview.  
He presented well socially, and was open and verbal during 
the interview.  The examination was conducted by the same 
psychologist who conducted the aforementioned April 2003 
examination.  The examiner did not detect any cognitive 
difficulties.  The Veteran's grooming and hygiene were again 
described as satisfactory and he was described as alert and 
oriented.  The examiner noted that records were reviewed 
prior to the examination. 

It was stated that the Veteran was working part time selling 
used cars.  The Veteran stated that he enjoyed the job 
because he enjoyed working with people.  He limited his work 
to part time because he was employed by friends who were 
apparently getting ready to retire.  

Since the aforementioned visit, the Veteran had remarried.  
The Veteran stated that he got along "good" with people.  He 
did not describe any current mental health treatment.

The Veteran stated he was continuing to have symptoms 
indicative of PTSD.  He stated that during the past year his 
nightmares and night sweats had increased.

Current mental status examination was essentially 
unremarkable.  The Veteran maintained good eye contact.  
Affected was mildly blunted.  Underlying mood appeared to be 
one of mild anxiety based on his self report.  He was able to 
carry the conversation well.  He gave no indication of 
impairment of concentration or attention span.  Memory 
appeared to be functionally intact.  Thinking was logical and 
goal oriented.  There were no indications of a thought 
disorder.  

The Axis I diagnosis continued to be PTSD.  There was no Axis 
II diagnosis.  The examiner stated it was believed that a GAF 
score of 60 was most reflective of the current functioning 
and impairment.  He stated that the Veteran described 
symptoms of PTSD as being more severe than when seen in 2003.  
However, the VA examiner noted that despite this, the Veteran 
was able to sustain work on a part time basis.  He noted the 
Veteran had recently remarried and was continuing to have 
good social skills.  His current occupation required that he 
deal with the general public and it was noted he was able to 
do this satisfactorily.  It was also stated that the Veteran 
denied significant alcohol use.

The Veteran was accorded an examination by another VA 
psychologist in September 2008.  It was noted that there had 
been a delay in the examination taking place because the 
Veteran had had some physical difficulties and had been 
hospitalized earlier in 2008.  The claims file was reviewed 
by the examiner.  This included review of testimony from a 
hearing in 2005 and a copy of the Board's remand for further 
development in late 2007.

The examiner stated that he reviewed with the Veteran his 
current symptomatology and stated that "basically it is the 
same as it was then..."  He indicated this was in reference 
to the examination in 2004.  Notation was made of nightmares, 
night sweats, intrusive memories, irritability, and 
avoidance.  The Veteran stated that he had not had any period 
of remissions in his symptomatology.  He was not currently 
receiving any treatment.  He stated he did not go to 
counseling or therapy because he did not like to talk about 
his experiences and doing so would simply make him feel 
worse.  He was taking an antidepressant.

With regard to his employment, the Veteran stated that he was 
able to work because he worked in a small car lot that did 
not go out of business and he was not under much stress.  He 
continued to describe an active social life that included 
playing golf, traveling, and taking road trips with friends 
and relatives.  

The examiner stated there was a major discrepancy between 
what the Veteran told him and what he told the examiner at 
the time of the two prior examinations.  The Veteran stated 
previously that he was a real light drinker and this had not 
been a problem for him.  However, he currently stated that he 
was a very heavy alcohol abuser and had been for most of his 
adult life ever since returning from Vietnam.  He stated that 
all of his social activities revolved around drinking and he 
indicated that this was even a big part of his work 
environment.  He reported that there would be a considerable 
amount of drinking after work.  He stated he did not mention 
this on two of the VA psychologists in 2003 and 2004 because 
he was embarrassed and did not want to admit that he was an 
alcoholic.  The Veteran stated that alcohol helped him relax 
and mingle with people better.  He also stated that it helped 
him not to remember things that he did not want to remember.  
He indicated that in late 2007 their business was closed and 
he stopped working at the car lot.  He indicated that he was 
going to try to find other work until he had his physical 
problems in 2008.  As a result, at the present time, he 
stated he was in sort of a "holding pattern."

On examination, he was described as speaking clearly and 
spontaneously.  Self report was considered to be credible.  
Memory, concentration, and influential functioning was judged 
to be normal, although he complained of difficulty 
concentrating and some absent mindedness in world situations.  
Thinking was logical, and there was no evidence of psychotic 
symptomatology.  Affect was mildly blunted, and range of 
emotion was restricted.  He appeared to be rather embarrassed 
when talking about alcohol problems.  He stated that on 
occasion he thought about suicide, but denied any intent. 

The Axis I diagnosis was PTSD.  He was also diagnosed with 
alcohol dependence.  There was no Axis II diagnosis.  He was 
given a GAF score of 50.  The examiner noted that the GAF 
score of 50 was based in part upon the Veteran's need to 
drink heavily and this "certainly does not suggest good 
functioning."  The examiner opined that the PTSD fell within 
the "moderate to severe range of severity.  I would say that 
this would have been the case in 2004 as well as it is now.  
The post-traumatic stress disorder appears to have a 
significant affect on his functioning in that it leads to 
very heavy alcohol consumption."  The examiner further opined 
that the signs and symptoms of PTSD "did result in and would 
result in reduced reliability and productivity."  He stated 
the Veteran was what he would call a functional alcoholic.

Based on a longitudinal review of the evidence of record, the 
Board finds that the disability picture attributable to the 
Veteran's PTSD symptomatology is reasonably approximated by 
the 70 percent, but no more, criteria throughout the rating 
period on appeal.

In reaching the above determination, the Board acknowledges 
the evidence showing that the Veteran had GAF scores of 60 
and 65 at the time of examination in 2003 and 2004.  However, 
in a comprehensive examination accorded the veteran in August 
2008, it was explained by the examiner that the Veteran was 
too embarrassed to acknowledge to the examiner at the time of 
the 2003/2004 examinations that he had serious alcohol 
problems.  The examining psychologist in 2008 indicated that 
this self medication with alcohol was essentially part and 
parcel of the Veteran's PTSD and "certainly does not suggest 
good functioning."  The examiner in 2008 described the 
Veteran's PTSD as falling within the "moderate to severe 
range of severity."  He indicated in his review of the 
evidence of record that the Veteran's symptom picture was 
about the same in 2008 as it was back in 2003 and 2004.  The 
Veteran's PTSD was described by the examiner as having a 
significant impact on his functioning.  However, the record 
reveals the Veteran is able to function fairly well in a 
social basis.  Further, despite the alcohol consumption, the 
Veteran was able to hold a job for many years and apparently 
continues to lead an active social life.  The Board finds 
that there is no showing that the Veteran has deficiencies 
that are so incapacitating that a total schedular evaluation 
is in order.  He continues to have an active social life and, 
despite the alcohol consumption, he was able to work without 
significant difficulty.  Accordingly, a 70 percent evaluation 
is considered most representative of the psychiatric 
disability picture.

ORDER

An initial disability rating of 70 percent, but not more, for 
the Veteran's PTSD is granted.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


